Citation Nr: 9920193	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-31 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
head injury, to include headaches.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
left elbow and left upper arm injury.

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for myopia.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1950 
to September 1953 and July 1955 to July 1959.

In February 1961, the RO, in part, denied the veteran's 
claims of service connection for residuals of an eye 
condition and for residuals of a head injury.  The veteran 
was notified of that determination, and did not file a timely 
appeal.

In May 1964, the RO denied the veteran's claim of service 
connection for residuals of injury to the left arm and elbow.  
The veteran was notified of this determination, and did not 
file a timely appeal.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from an April 1997 decision of the RO which determined 
that new and material evidence had not been submitted to 
reopen the claims of service connection for residuals of a 
head injury, to include headaches, residuals of injury to the 
left elbow and left upper arm, and myopia.



FINDINGS OF FACT

1.  Service connection for residuals of a head injury and an 
eye condition was denied by an unappealed rating decision in 
February 1961.

2.  Evidence added to the record since February 1961, 
concerning the issue of service connection for residuals of a 
head injury, is not cumulative or redundant, is relevant and 
probative, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  

3.  The veteran's claim of service connection for residuals 
of a head injury is plausible.  

4.  Service connection for residuals of a left elbow and left 
upper arm injury was denied by an unappealed rating decision 
in May 1964.  

5.  Evidence added to the record since May 1964, concerning 
the issue of service connection for residuals of a left elbow 
and left upper arm injury, is not cumulative or redundant, is 
relevant and probative, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

6.  The veteran's claim of service connection for residuals 
of a left elbow and left upper arm injury is plausible.  

7.  Evidence added to the record since February 1961, 
concerning the issue of service connection for an eye 
condition, is cumulative and redundant and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.


CONCLUSIONS OF LAW

1.  Evidence received since the final February 1961 decision 
denying service connection for residuals of a head injury is 
new and material, and the veteran's claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).  

2.  The veteran has submitted evidence of a well grounded 
claim of service connection for residuals of a head injury.  
38 U.S.C.A. § 5107(a).  

3.  Evidence received since the final May 1964 decision 
denying service connection for residuals of a left arm and 
elbow injury is new and material, and the veteran's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  

4.  The veteran has submitted evidence of a well grounded 
claim of service connection for residuals of a left elbow and 
left upper arm injury.  38 U.S.C.A. § 5107(a).  

5.  New and material evidence has not been submitted since 
the final February 1961 rating decision to reopen the claim 
of service connection for myopia.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.156(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In connection with the November 1959 rating decision, the RO 
considered evidence including the veteran's service medical 
records and a September 1959 VA examination.  

The service medical records show that, in September 1950, the 
veteran's entrance examination relating to his first term in 
service revealed that his head, extremities and eyes had no 
significant abnormalities.  On discharge examination in 
September 1953, his head, eyes and field of vision were 
reported to be clinically normal.  There was no report of 
complaint, treatment or diagnosis of a left arm or elbow 
disability.

In July 1955, the veteran's entrance examination relating to 
his second term in service revealed that his head, eyes and 
upper extremities were clinically normal.  In September 1955, 
the veteran was reported to have been involved in a fight and 
to have sustained severe injuries to the left elbow and jaw.  
He was reported to have swelling of the entire left elbow 
that extended to the upper one third of the arm with 
limitation of movement.  He was diagnosed with contusions of 
the left elbow and mandible.  An x-ray study revealed that 
there was no evidence of fracture of the left elbow or 
mandible.  He was also diagnosed with a possible head injury 
on a separate report.  In September 1956, the veteran was 
reported to have had a sudden onset of very sharp and severe 
discomfort over the lateral aspect of the left shoulder.  He 
was diagnosed with calcareous tendinitis involving the 
bicipital groove of the left humerus.

In October 1958, the veteran was reported to have been in an 
auto accident and to have been found unconscious.  No memory 
abnormalities were reported to be seen, although it was noted 
that it was very difficult to evaluate the veteran since he 
was not cooperating very well.  An x-ray examination of the 
skull was reported to be normal.  The veteran was diagnosed 
with mild cerebral concussion and multiple, healed facial 
lacerations with no artery or nerve involvement.  In January 
1959, the veteran was diagnosed with chronic passive 
aggressive reaction of moderate degree, which was reported to 
have apparently been exacerbated after a history of a head 
injury.  On discharge examination in June 1959, the veteran's 
head, eyes and upper extremities were reported to be 
clinically normal.  He was notes to have multiple scars on 
his face and a scar on the left upper arm.  He was also 
reported to have had frequent nervous headaches for one month 
in 1958, but was currently asymptomatic, and to have had 
difficulty sleeping for the previous six months, which had 
started following his car accident.

On VA examination in September 1959, the veteran was reported 
to have no complaints relating to his head.  He was 
diagnosed, in part, with scars on the bridge of the nose and 
left side of the face.  An eye examination revealed that the 
veteran was reported to have been told prior to his discharge 
from service that he was nearsighted.  He was reported to 
have no eye injury relating to his auto accident and was 
diagnosed with bilateral myopia.

In November 1959, the RO, in part, denied the veteran's 
claims of service connection for residuals of a head injury 
and an eye condition.  he was notified of those 
determinations and did not appeal.  

On VAMC records, reflecting treatment from December 1960 to 
January 1961, the veteran reported that he had difficulty 
with seeing and memory deterioration.  A neurological 
examination revealed that reflexes, station and gait were 
normal and that there was no impairment of motor or sensory 
functions.  A mental examination revealed that his memory was 
fair.  An electroencephalogram was reported to be normal.  
The veteran was diagnosed with passive aggressive 
personality.

In February 1961, the RO, in part, denied the veteran's claim 
of service connection for residuals of an eye condition.  
Myopia was stated to be a constitutional or developmental 
abnormality and not a disability under the law.

In December 1961, a report from the VA Assistant Chief 
Medical Director for Professional services indicated that 
there was no relationship between the veteran's head injury 
in service and his present psychiatric condition, 
particularly his passive-aggressive personality.

In May 1964, the RO denied the veteran's claim of service 
connection for residuals of injury to the left arm and elbow.  
He was notified of that decision and did not appeal.  

The evidence submitted since the May 1964 rating decision 
includes an April 1981 VA examination; an August 1983 VA 
medical report; the report of a September 1984 VA 
examination; VA outpatient treatment records, reflecting 
treatment from April 1994 to February 1995; duplicate copies 
of service medical records; the veteran's Airman Military 
Record; statements by the veteran; a private medical report 
from Richmond Orthopaedic Surgery, P.A., reflecting treatment 
in September 1996; a private medical record from Pinehurst 
Neurological Group, reflecting treatment in October 1996; and 
testimony adduced at a hearing before the Board.

On VA examination in April 1981, the veteran's head and eyes 
were reported to be normal.  There was no report of 
complaint, treatment or diagnosis relating to his left elbow 
or arm.

Received in March 1995 were VA outpatient treatment records, 
reflecting treatment from April 1994 to February 1995.  
Records dated in August and October 1994 reflect the 
veteran's complaint of headaches; no etiology was provided.  
In February 1995, the veteran reported that the back of his 
neck and left arm felt numb with a tingling sensation.  The 
condition was assessed as being stable.

In September 1996, a private medical report from Richmond 
Orthopaedic Surgery, P.A., revealed that the veteran 
complained, in part, of headaches, some memory loss, and left 
shoulder and elbow pain.  The veteran was reported to have 
had memory loss since his motor vehicle accident.  He was 
reported to have some pain in the left elbow, which he had 
injured when he was in service.  He was reported to have an 
obvious loss of motion and tenderness of the left shoulder.  
The left elbow was reported to lack approximately 5 to 10 
degrees of extension and x-rays studies revealed what 
appeared to be an old, healed radial neck fracture.  The 
veteran was diagnosed, in part, with headaches and memory 
loss of questionable etiology, probable post-concussive 
syndrome; adhesive capsulitis and chronic tendinitis of the 
left shoulder; and status post fracture of the radial head 
with a chronic lateral epicondylitis.

In October 1996, a private medical record from the Pinehurst 
Neurological Group reported that and MRI scan of the brain 
was negative for the veteran's age.

During a hearing before the undersigned Acting Member of the 
Board in April 1998, the veteran testified that, prior to his 
accident in service, he had 20/20 vision, but, in 1959, he 
had something like 20/40 or 20/70 vision.  He indicated that 
he did not recall any problem with his vision prior to his 
accident.  He reported that he may have injured his left 
shoulder while setting up temporary radio sites in service 
and that he had injured his left elbow in a fight while in 
service.  He reported that he had problems putting on a shirt 
because of his shoulder problems and that he had difficulty 
lifting heavier objects because of his left elbow problems.

II.  Analysis

A.  New and Material Evidence

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 1999)..  Such a 
determination requires a finding of a current disability 
which is related to an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).

As noted hereinabove, the RO previously denied the veteran's 
claims of service connection for residuals of a head injury, 
to include headaches, and an eye condition, particularly 
myopia, in February 1961.  The RO also denied the veteran's 
claim of service connection for residuals of a left elbow and 
left upper arm injury in May 1964.  These decisions are final 
and the claims of service connection may not be reopened and 
reviewed on a de novo basis unless new and material evidence 
is submitted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1104, 20.1105 (1998).

The issue of new and material evidence must be addressed in 
the first instance by the Board because this issue goes to 
the Board's jurisdiction to reach the underlying claims and 
adjudicate the claims de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

In order to reopen a previously and finally disallowed claim, 
the United States Court of Appeals for Veterans Claims 
(Court) has indicated that a two-step analysis is required.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.156 (1998); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The first step is to determine whether new and material 
evidence has been presented or secured since the time that 
the claim was previously and finally disallowed on any basis.  
Thus, in the present case, new and material evidence must 
have been presented since the rating decisions noted 
hereinabove pertaining to each applicable issue.  If new and 
material evidence has been received, then the second step, 
involving a de novo review of all of the evidence, both old 
and new, is to be undertaken to determine if there is a basis 
for granting the claim.  It should also be pointed out that, 
in determining whether evidence is material, "credibility of 
the evidence must be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that, in Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998), the United States Court of Appeals for the 
Federal Circuit invalidated the holding of the United States 
Court of Appeals for Veterans Claims in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), which had established a "bright 
line" definition of what constitutes "material evidence" 
in the context of an application to reopen a claim for 
service connection, in favor of the existing regulatory 
framework of 38 C.F.R. § 3.156 as set forth hereinabove.  The 
Federal Circuit noted that the threshold for determining 
whether evidence was new and material under that standard was 
rather low.

Upon review of the record, the Board finds that, other than 
the duplicate copies of service medical records and some lay 
statements by the veteran, the additional evidence that was 
submitted subsequent to the February 1961 and May 1964 rating 
decisions concerning the issues relating to residuals of a 
head injury and residuals of a left elbow and arm injury is 
new.  In particular, the private medical report from Richmond 
Orthopaedic Surgery, P.A., is relevant to the claims of 
service connection for residuals of a head injury and 
residuals of left elbow and arm injury and is instrumental in 
ensuring a complete evidentiary record for evaluation of the 
claims.  See Hodge, supra.

In September 1996, a private medical report from Richmond 
Orthopaedic Surgery, P.A., stated that the veteran had had 
memory loss since his auto accident in service.  He was also 
noted to have some pain in the left elbow that he had injured 
in service.  The veteran was diagnosed, in part, with 
headaches and memory loss of questionable etiology, probable 
post-concussive syndrome; adhesive capsulitis and chronic 
tendinitis of the left shoulder; and status post-fracture of 
the radial head with a chronic lateral epicondylitis.

For purposes of determining whether evidence is new and 
material, this private medical report is presumed to be 
credible.  Justus, 3 Vet. App. at 513.  In addition, when 
taken in the context of the reports and diagnoses in service 
of mild cerebral concussion, severe discomfort of the left 
shoulder, calcareous tendinitis involving the bicipital 
groove of the left humerus, and left elbow contusions, the 
Board finds that this new evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claims of service connection for residuals of a 
head injury and residuals of a left elbow and arm injury.  
See 38 C.F.R. § 3.156(a); Hodge, supra.  Consequently, the 
new evidence is material as to these issues.  Thus, since new 
and material evidence has been submitted, the veteran's 
claims of service connection for residuals of a head injury 
and residuals of a left elbow and arm injury are reopened.  

However, in regard to the veteran's claim of service 
connection for myopia, the Board finds that new and material 
evidence has not been presented to reopen the veteran's claim 
as to this issue.  Since the February 1961 rating decision, 
the veteran has merely presented lay statements, including 
his hearing testimony, indicating that his vision became 
worse following his accident in service.  He merely 
reiterated the history of his claimed vision difficulties 
that he had set forth in the past.  These statements are not 
new.  The medical evidence that was previously of record 
clearly showed that the veteran had myopia.  The evidence 
added to the record since February 1961 shows nothing more.  
There is no medical evidence relating any current eye 
disorder to service.  Further, lay assertions relative to the 
questions of medical diagnosis or causation presented cannot 
suffice to reopen a claim under 38 U.S.C.A. § 5108.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

The Board notes that the RO found that the evidence submitted 
since February 1961 regarding the issue relating to myopia 
was not new.  Although the statement of the case discussed 
the Colvin standard that the Federal Circuit overturned in 
Hodge, the RO did not apply that standard in denying the 
veteran's application to reopen his claim concerning myopia.  
Inasmuch as the Board has also found that the evidence is not 
new, there is no prejudice to the veteran.  

The Board would also point out for the veteran that his claim 
of service connection for myopia involves refractive error of 
the eye.  Refractive error of the eye is not a disease or 
injury within the meaning of applicable legislation providing 
for VA compensation benefits.  38 C.F.R. § 3.303(c) (1998).  

Accordingly, the Board concludes that new and material 
evidence has not been submitted for the purpose of reopening 
the claim of service connection for myopia.  See 38 C.F.R. 
§ 3.156 (1998); Hodge, supra.  His application is denied.  

B.  Well groundedness

As the veteran's claims of service connection for residuals 
of a head injury and residuals of a left elbow and left upper 
arm injury have been reopened, the Board must now determine 
whether, based on all the evidence of record in support of 
the claims, presuming its credibility, the reopened claims 
are well grounded pursuant to 38 U.S.C.A. § 5107(a).  Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. West, 
12 Vet. App. 203 (1999) (en banc).

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).

In addition, evidentiary assertions by the veteran must be 
accepted as true for purposes of determining whether a claim 
is well-grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  To demonstrate the 
existence of a chronic disease in service or in the 
presumptive period, lay evidence will suffice if the 
disability is of a type as to which lay observation is 
competent to identify its existence.  Otherwise, medical 
evidence is necessary.  Savage v. Gober, 10 Vet. App. 488 
(1997). 

The service medical records show that, in September 1955, the 
veteran was reported to have been involved in a fight and to 
have sustained severe injuries to the left elbow and jaw.  He 
was diagnosed with contusions of the left elbow and mandible.  
Another report indicated that he was diagnosed with a 
possible head injury.  In September 1956, he was reported to 
have had an sudden onset of very sharp and severe discomfort 
over the left shoulder and was diagnosed with calcareous 
tendinitis involving the bicipital groove of the left 
humerus.  Also, in October 1958, following an auto accident, 
the veteran was diagnosed with mild cerebral concussion.

Based on the veteran's diagnoses in service, his complaints 
of headaches, loss of memory and left arm pain subsequent to 
service, and the recent findings from the September 1996 
private medical report from Richmond Orthopaedic Surgery, 
P.A., the Board finds that the veteran's claims of service 
connection for residuals of a head injury and residuals of a 
left elbow and arm injury are plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  See Savage, supra.


ORDER

As new and material evidence has been presented to reopen the 
veteran's claim of service connection for residuals of a head 
injury, to include headaches, and as the claim is well 
grounded, the appeal is granted subject to further action as 
discussed hereinbelow.

As new and material evidence has been presented to reopen the 
veteran's claim of service connection for residuals of a left 
elbow and left upper arm injury, and as the claim is well 
grounded, the appeal is granted subject to further action as 
discussed hereinbelow.

As new and material evidence to reopen the claim of service 
connection for myopia has not been submitted, the appeal is 
denied.


REMAND

In light of the fact that the Board has found that new and 
material evidence has been presented and that the veteran's 
claims of service connection for residuals of a head injury 
and residuals of a left elbow and left upper arm injury have 
been reopened, the RO must now review the veteran's claims 
with consideration of all the evidence, both old and new.

Because the Board has determined that the veteran's claims 
are well grounded, VA has a duty to assist the veteran in the 
development of facts pertaining to his claims.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999).  The Court has held that 
the duty to assist the veteran in obtaining and developing 
facts and evidence to support his claims includes obtaining 
all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
this regard, additional VA examinations would be helpful to 
delineate exactly what head and left arm disabilities the 
veteran currently has and whether any current manifestations 
are due to the veteran's in-service injuries or were 
otherwise incurred in service.

Therefore, this case is REMANDED for the following additional 
actions:

1.  The RO should request that the 
veteran submit a list of all health care 
practitioners, VA or non-VA, who have 
examined or treated him for residuals of 
a head injury or residuals of a left 
elbow or left upper arm injury since his 
separation from service, along with the 
approximate dates of any such examination 
or treatment and the address of each 
provider.  Thereafter, with any needed 
signed releases from the veteran, the RO 
should request legible copies of all 
records from any identified treatment 
source not currently of record.  Once 
obtained, all records should be 
associated with the claims folder.

2.  The RO should then schedule the 
veteran for a neurological examination to 
determine the extent and likely etiology 
of any residuals of the veteran's 
in-service head injury, to include 
headaches.  All indicated testing should 
be accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses relating to the veteran's 
head.  Based on his/her review of the 
case, it is requested that the examiner 
express an opinion as to whether it is at 
least as likely as not that any current 
disorder relating to the veteran's head 
resulted from the noted in-service head 
injury or is otherwise due to service.  
The examiner's opinion should be 
supported by appropriate rationale and by 
reference to pertinent evidence in the 
claims folder.

3.  The RO should also schedule the 
veteran for an orthopedic examination to 
determine the extent and likely etiology 
of the claimed residuals of a left elbow 
and left upper arm injury.  All indicated 
tests should be accomplished.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses relating to the left elbow 
and left upper arm.  Based on his/her 
review of the case, it is requested that 
the examiner express an opinion as to 
whether it is at least as likely as not 
that any current left elbow or left upper 
arm disorder resulted from the noted 
in-service injury or is otherwise due to 
service.  The examiner's opinion should 
be supported by appropriate rationale and 
by reference to pertinent evidence in the 
claims folder.

4.  The RO should then review the record 
to ensure full compliance with this 
Remand.  Any needed remedial action 
should be taken.  

5.  Upon completion of the requested 
development of the record, the RO should 
consider the veteran's reopened claims of 
service connection de novo, on the basis 
of all the evidence, both new and old 
(noting that the Board has already 
determined that the claims are well 
grounded).  If action taken as to either 
issue remains adverse to the veteran, he 
and his accredited representative should 
be furnished with a supplemental 
statement of the case discussing all the 
evidence of record and they should be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board if in 
order.  No action is required of the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  By this REMAND, the Board 
intimates no opinion, either legal or factual, as to any 
final determination warranted in this case.  The purpose of 
this REMAND is to obtain clarifying information and to 
provide the veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	W. R. Harryman
	Acting Member, Board of Veterans' Appeals



 

